         Case 3:19-cr-00566-FAB Document 49 Filed 04/09/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF PUERTO RICO


  UNITED STATES OF AMERICA,
           Plaintiff,

                   vs.                                  CRIMINAL NO. 19-566 (FAB)

  BRYAN G. DIAZ-DE JESUS,
           Defendants.



                                JOINT INFORMATIVE MOTION

TO THE HONORABLE COURT:

  COMES NOW the United States of America, through its attorneys, and defendant Bryan

G. Diaz De Jesus through his counsel Wilfredo Diaz-Narvaez, and very respectfully state and

pray as follows:

     1. On March 23, 2021, this Honorable Court granted the parties until today to inform

         of the status of the negotiations regarding the drug quantity. See ECF No. 48.

     2. No stipulation regarding the drug quantity has been reached in this case.

     3. Discovery had been provided earlier in the case to the USPO, but today in an

         abundance of caution the undersigned provided again to the Probation Officer and

         defense counsel all laboratory reports.

     4. Since there is no stipulation as to the drug quantity in the case, once the Pre-

         sentence report is prepared, each party will present arguments in support of

         sentencing.

         WHEREFORE, the parties respectfully request that the Court take note of this

informative motion.




                                          Page 1 of 2
         Case 3:19-cr-00566-FAB Document 49 Filed 04/09/21 Page 2 of 2




        RESPECTFULLY SUBMITTED,

        In San Juan, Puerto Rico, this 9th day of April, 2021.




                                   W. STEPHEN MULDROW
                                   United States Attorney

                                   s/María L. Montañez Concepción
                                   María L. Montañez Concepción
                                   Assistant U.S. Attorney
                                   USDC #228301
                                   Torre Chardon, Suite 1201
                                   350 Carlos Chardón Avenue
                                   San Juan, PR 00918
                                   T. 787-766-5656



                                   s/Wilfredo Díaz Narváez
                                   Wilfredo Díaz-Narváez, Esq.
                                   USDC-PR 215211
                                   PO Box 31270 San Juan, PR 00929-2270
                                   787-759-7269
                                   Fax: 787-753-4598
                                   attwdn@hotmail.com



                             CERTIFICATE OF SERVICE


  I HEREBY CERTIFY that on this date, I electronically filed the foregoing with the Clerk
of the Court using the CM/ECF system which will send notification of such filing to all
attorneys of record.
                                     s/ María L. Montañez-Concepción
                                     María L. Montañez-Concepción
                                     Assistant United States Attorney




                                         Page 2 of 2
